       Case 3:20-cv-00244-JM-ERE Document 56 Filed 07/26/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

CHRISTOPHER EVERETT                                                             PLAINTIFF

V.                             NO. 3:20-cv-00244-JM-ERE

BOBBY TATE, et al.                                                           DEFENDANTS

                                          ORDER

       On July 12, 2021, Plaintiff Christopher Everett filed a notice of change of

address indicating that he has been released from custody and is currently residing

at a private address. Doc. 55. In light of his recent release, it is unclear whether

Plaintiff is still entitled to proceed in forma pauperis (IFP). Accordingly, the Clerk

of the Court is directed to send Plaintiff a (free-world) amended application to

proceed IFP. Plaintiff must file, within 30 days of the entry of this Order, an amended

application to proceed IFP. If Plaintiff wishes to continue pursuing this lawsuit, he

must, within 30 days of the entry of this Order, either file an updated IFP application

or pay the filing fee1 for this action.

       IT IS THEREFORE ORDERED THAT:

       1.     The Clerk is directed to mail Plaintiff Christopher Everett a free-world

Application to Proceed In Forma Pauperis.

       2.     If Plaintiff wishes to continue pursuing this lawsuit, he must, within 30


       1
         According to the Court’s records, Plaintiff has made no payments toward the filing fee
that was assessed in August 2020. See Doc. 5.
      Case 3:20-cv-00244-JM-ERE Document 56 Filed 07/26/21 Page 2 of 2




days of the entry of this Order, either: (a) file a completed free-world Application

to Proceed In Forma Pauperis; or (b) pay the $402 filing fee for this action.2 If he

does not comply with this Order, this case will be dismissed, without prejudice,

pursuant to Local Rule 5.5(c)(2).

      IT IS SO ORDERED this 26th day of July, 2021.




                                               ___________________________________
                                               UNITED STATES MAGISTRATE JUDGE




      2
          Because he has been released, Plaintiff no longer qualifies for the reduced fee of $350.

                                                 2
